Citation Nr: 1423641	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-48 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1968 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board remanded the claim for additional development in April 2011 and March 2012.  Jurisdiction is currently retained by the RO in North Little Rock, Arkansas.

In November 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2012).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  The VHA opinion was provided to the Veteran and his representative and he was afforded 60 days to provide additional argument or evidence.  A response was received from his representative in February 2014.    

The Veteran testified at a videoconference hearing at the RO in January 2011 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  Both have been reviewed in connection with this claim.


FINDING OF FACT

The preponderance of the evidence is against the finding that the Veteran's current right shoulder acromioclavicular joint degenerative joint disease had its onset in service or is otherwise etiologically related to his active service.



CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The record reflects that prior to the initial adjudication of the claim, the Veteran was notified via letter dated in April 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Notice of how VA determines disability ratings and effective dates was included.  This letter accordingly addressed all notice elements.  
VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and VA examination reports are in the file.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was afforded a VA joints examination in May 2011.  An addendum opinion was obtained in June 2012.  Further, a VHA medical opinion was obtained in December 2013.  The Board finds that the May 2011 examination was adequate with regard to the finding of a current diagnosis of right shoulder acromioclavicular joint degenerative joint disease as the examiner reviewed the claims file, took a history from the Veteran, performed a physical examination of the Veteran, as well as reviewed X-ray findings.  The opinion and its June 2012 addendum were inadequate, however.  Notwithstanding these deficiencies, the VHA opinion obtained in December 2013 is found to be more than adequate.. 

The December 2013 VHA physician considered the claims file as well as the Veteran's complaints of injury in service.  The opinion contained a discussion of the evidence of record, consideration of the Veteran's lay history, and a detailed rationale accompanied the negative etiological opinion.  Thus, the Board finds the December 2013 VHA opinion was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, in January 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2011 hearing, the undersigned VLJ identified the issue on appeal.  Also, information was solicited regarding the onset of his right shoulder disorder and whether there were any outstanding medical records.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Additional medical records were added to the Veteran's Virtual VA e-file after the SSOC was issued in October 2012.  However, the Veteran's representative submitted a Waiver of Agency of Original Jurisdiction Consideration.  A remand is not required.  See 38 C.F.R. § 20.1304(c) (2013).    

The Board remanded the Veteran's claim in April 2011 and March 2012 to the RO/Appeals Management Center (AMC) for further evidentiary development, including obtaining VA treatment records, a VA examination, and opinions.  The Board finds that there has been substantial compliance with its directives as any inadequacies of opinions were corrected.  See Stegall v. West, 11 Vet. App. 268 (1998).

Thus, based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. §3.303 (2013).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as degenerative joint disease/arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); degenerative joint disease is considered a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

III.  Analysis

The post-service VA treatment records include the results of a March 2010 X-ray showing "Mild a.c. joint degenerative changes" in the right shoulder.  Additionally, during the May 2011 VA examination, the Veteran was again diagnosed with right shoulder acromioclavicular joint degenerative joint disease based on X-ray imaging of the right shoulder.  The first element of Shedden is met.  

In terms of an in-service injury, service treatment records show that the Veteran was seen in June 1968 for complaints of neck pain following a blow that neck/shoulder from a pugil stick.  X-rays of the thoracic and cervical spines were normal.  There are no findings pertaining to follow-up treatment or care.

The Veteran was next seen for right should complaints in March 1973.  He reported an "inj[ury] to R shoulder last Wed. while working in warehouse.  Painful upon movement."  He was referred to the Health Clinic where he was noted to have "Injured upper R arm 2 w[ee]ks ago when heavy w[eigh]t fell on arm - still has pain especially during abduction".  It was also indicated that he had "tenderness over deltoid area of R arm."  He was put on a temporary profile of no physical training for 2 weeks.  Although X-rays appear to have been ordered, the results of such are not of record.  There is also no indication that the Veteran underwent any treatment.  

When the Veteran underwent his discharge examination in January 1974, his extremities were described as normal.  He also specifically denied experiencing neck and shoulder pain.  Similar negative responses are found in service examination reports dated in July 1983 and May 1982.  On a May 1987 report of medical examination, the Veteran's upper extremities were indicated as "normal".  In the corresponding report of medical history, the Veteran again denied any "swollen or painful joints" and "painful or 'trick' shoulder or elbow".  Nevertheless, given his documented injuries to neck and shoulder area, the criteria for Shedden element (2) have been met. 

Although an in-service injury/service-connected disability and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service right shoulder complaints and his current right shoulder disability.  See Shedden, supra.  

During his January 2011 hearing, the Veteran maintained that his current shoulder disorder to an incidence in service when he was "unloading air pallets" and "a pallet came off the roller and pinned [him] up against the wall".  He stated that people could not pull the pallet off of him so they had to get a "fork lift to drag the thing off of [him]."  He also stated that he went to the hospital and they "put [him] in a sling and gave [him] pain pills" that he used for several months.  At that time, the Veteran reports they took X-rays and told him "there was a contusion and bruising, but there wasn't any fracture."  He asserts that he has had pain in his right shoulder since that incident. 

The Veteran was afforded a VA joints examination in May 2011 to address the nature and etiology of his claimed shoulder disorder.  During this examination, the Veteran reported that he has had "intermittent" shoulder pain "w/ remissions" since the onset of his shoulder pain in 1973.  The examiner found tenderness in the Veteran's right shoulder and objective evidence of pain following repetitive motion.  An X-ray of the shoulder revealed "degenerative changes involving the acromioclavicular joint representing narrowing, sclerosis and marginal spurs."  There were "no acute bony abnormalities or malalignment."  

In a February 2012 statement, the Veteran's representative argued that the examination report failed to address with adequacy the Veteran's service injury.  The representative also pointed to an additional injury in June 1968 during which the Veteran was "struck in his upper torso with a pugil stick."  His service treatment records indicate that following the incident, the Veteran experienced "pain at C-7 and upper thoracic spine."  X-rays taken at this time were negative.  

The Board requested a Veterans Health Administration opinion from an orthopaedic specialist in November 2013.  The resulting December 2013 VHA opinion addressed both the 1968 pugil stick injury and the March 1973 pallet injury.  After reviewing a patient summary and orthopaedic and related notes, to include the Veteran's lay history, the examiner found that it was "unlikely that acromioclavicular joint arthritis is related to events in 1968 and 1973."  With regard to the in-service injuries, the physician indicated that he "found no evidence in the chart that either injury required medical treatment to the right shoulder."  The physician further stated that a review of the radiology report of the right shoulder dated in March 2010 "revealed only acromioclavicular joint arthritis with no evidence of glenohumeral joint pathology."  The physician noted that "acromioclavicular joint arthritis is...a very common finding as part of the natural history of our shoulders."  Pointing to medical literature, the physician stated that "in one study the incidence of MRI findings of AC joint arthritis in patients over the age of 30 years without shoulder pain was 93%."  Accordingly, rather than resulting from any in-service injuries, he found that it was "much more likely that the development of acromioclavicular arthritis is the natural result of his shoulder aging."  

The Board finds the preponderance of the evidence is against the Veteran's claim.  There is no evidence of any diagnosed arthritic right shoulder disorder (or of any complaints) within one year of service.  The first diagnosis of degenerative changes to the acromioclavicular joint was over 30 years after service in March 2010, and even then the changes were only described as "mild."  Such tends to service as negative evidence against a finding of direct service connection (38 C.F.R. § 3.309(a)) and presumptive service connection provisions for a chronic disease (38 C.F.R. § 3.309(a)).  

The Board finds the report of the VHA physician to be particularly probative evidence against a nexus.  He considered the pertinent evidence of record, taking into account prior examinations and the Veteran's contentions.  Based on medical literature and his own training, the physician provided a well-reasoned opinion finding against a nexus between the Veteran's current shoulder disorder and his active service.  

Consideration has been given to the Veteran's contentions that his current right shoulder disorder began in service.  However, the Veteran's recent statements reporting a long history of right shoulder symptoms are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his right shoulder.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In particular, the Veteran's in March 2005 made no reference to the right shoulder but instead focused on the left shoulder.  He provided evidence at that time documenting left shoulder disability.  Evidence pertaining to right shoulder disability is not shown until several years later.  Thus, based upon the language and context of the 2005 claim along supporting evidence, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  His failure to report any complaints of right shoulder disability at that time, especially in light of his reference to left shoulder disability, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  

The Veteran's assertion of chronic shoulder pain since his in-service injury is further weakened by the lack of treatment or complaints in service.  As noted above, he was examined on at least four separate occasions after his in-service injury and no disorder of the shoulder was identified.  It is equally important to note that the Veteran specifically denied shoulder pain in all four instances.

Moreover, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis and an opinion as to the etiology of a right shoulder disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Orthopedic disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that examinations and other specific findings are needed to properly assess and diagnose the disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report experiencing pain in his right shoulder during and since active service, there is no indication that the Veteran is competent to state that his in-service injury resulted in a chronic condition or that his current disorder is related to his in-service injury.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board also notes that the Veteran did not file his claim for compensation for a back condition until February 2009, over 30 years post-service, further weighing against the Veteran's assertions that he has had a right shoulder disorder since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that evidence of a prolonged period without medical complaint and the amount of time that elapsed since service can be considered by the Board).  There is no evidence of a chronic right shoulder disorder prior to that time.       

In reviewing the evidence in its totality, the preponderance of the evidence demonstrates that Shedden element (3) medical nexus is not met as to the Veteran's claim of entitlement to service connection for a right shoulder disorder and the Veteran's claim fails on that basis.  

In light of the above, the Board finds that the Veteran's claim of entitlement to service connection for a right shoulder disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right shoulder disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


